Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                          
Status of the Application
2.	Claims 1-14 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 9/4/18 are acceptable for examination proceedings.
Remarks
	Claims 1-2, 4, 6-8, and 12 includes limitation with “and/or”. For the examination purpose it is interpreted as “or”.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2, 6-8, and 11-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Alonso (US PG Pub: 2014/0214733).
6.	Regarding claim 1, Alonso discloses: 
	A method for controlling a technical system by means of a trained and/or trainable control model  (e.g., In a further embodiment, control signals which are adapted to control physical actors of subsystems of said technical system are generated on the basis of the 
	a) selecting, by the processor, one of a plurality of model type-specific execution modules for the technical system depending on the model type information (e.g., wherein said control system comprises physical processor cores to which soft sensor models are mapped, said soft sensor models being generated and updated in at least one learning process which is driven by data provided by a data flow engine, and wherein the diagnostic data about the monitored technical system is derived on the basis of learning metrics gained during said learning process) (Para. [0023], also refer to Para. [0077]);
	b) assigning, by the processor, operating data channels of the technical system to input channels of the control model depending on the model type information (e.g., Diagnostics for control of an operation condition of at least one subsystem of the technical system 1 can be generated by physical sensors attached to the subsystem. The physical sensors can form part of the subsystems within the technical system 1. Data sets are supplied to the soft sensor models SSM of the respective subsystems to calculate results) (operation condition is sensed by physical sensor and send to the input channel of models) (Para. [0064]);

	d) executing, by the processor, the control model by way of the selected execution module, wherein control data are derived from the transmitted operating data according to the training structure (e.g., In a further embodiment of the method all data sets received from physical sensors of said technical system are stored in the database of said control system or in another data storage. The data can be split in a training data set and one or more test data sets.  In a further embodiment of the method the soft sensor model is trained in a training process on the basis of the split training data set, wherein training errors are produced and stored as learning metrics in the database of the control system) (Para. [0044]-[0045], also Refer to Para. [0025]);
	and e) outputting, by the processor, the control data to control the technical system (e.g., In a further embodiment of the method control signals which are adapted to control physical actors of subsystems of said technical system are generated on the basis of the calculated results output by the corresponding soft sensor models) (Para. [0043], also refer to Para. [0061]).
7.	Regarding claim 2, Alonso discloses: 
 The method as claimed in claim 1, wherein the control model comprises a neural network, a data-driven regressor, a support vector machine and or a decision tree 2014 (e.g.,  In a 
8.	Regarding claim 6, Alonso discloses: 
	The method as claimed in claim 1, wherein the data container comprises training information regarding training of the control model (e.g., wherein said control system comprises physical processor cores to which soft sensor models are mapped, said soft sensor models being generated and updated in at least one learning process which is driven by data provided by a data flow engine, and wherein the diagnostic data about the monitored technical system is derived on the basis of learning metrics gained during said learning process) (Para. [0023]), and in that the execution of the control model and/or the selection of the execution module takes place depending on the training information (e.g., In a further embodiment, each physical processor core comprises one or several virtual cores to which the soft sensor models are mapped and which are adapted to process the respective software sensor models) (Para. [0025]).
9.	Regarding claim 7, Alonso discloses: 
	The method as claimed in claim 1, wherein the operating data channels and the input channels are each assigned a data type, a physical dimension, a range of values and/or an additional condition, and, in the assignment of a respective operating data channel to a respective input channel, it is checked whether the assigned data types, physical dimensions, ranges of values and/or additional conditions are compatible (e.g., In a further embodiment, each data set received from physical sensors of said technical system is stored in the database or other data storage of said control system and split in a training data set and one or possibly multiple test data sets) (operation data from the sensor is store in database and split based on type of data) (Para. [0016]).
	Regarding claim 8, Alonso discloses: 
	The method as claimed in claim 1, wherein the control data are checked with regard to their range of values, a change in value and or an additional condition (e.g., In a further embodiment of the method the gained learning metrics can comprise training errors, test errors, gradient information, variances and statistical data gained by learning processes for soft sensor models of the technical system.) (Para. [0035]).
11.	Regarding claim 11, Alonso discloses: 
	The method as claimed in claim 1, wherein the control model is regularly retrained or continuously trained by means of the transmitted operating data (e.g., In a further embodiment, each learning process comprises an initial training process to build a soft sensor model of at least one subsystem of said technical system and a sequence of follow-up retraining processes adapted to update the respective built soft sensor model) (Para. [0013], and [0040]).	
12.	Regarding claim 12, Alonso discloses: 
	A device for controlling a technical system by means of a trained and/or trainable control model, configured to execute a method as claimed in claim 1 (e.g., With the disclosed method and apparatus by use of soft sensor model errors provided by the learning process for a neural soft sensor it is possible to detect slowly changing system or system component behaviour and to plan system maintenance procedures accordingly. Thus, the fast and few computational resources required for evaluation of the neural soft sensor modules SSM or soft sensor models are complemented by a sensitive recognizing apparatus for slow system changes which does not require any additional resources and which operates within the cycle of the learning process LP) (Para. [0080]).
13.	Regarding claim 13, Alonso discloses: 
 Other embodiment provide a control system for deriving diagnostic data about a monitored technical system, wherein said control system comprises physical processor cores to which soft sensor models are mapped, said soft sensor models being generated and updated in at least one learning process which is driven by data provided by a data flow engine, wherein the diagnostic data about the monitored technical system is derived on the basis of learning metrics gained during said learning process. In one embodiment of the control system the physical processor cores are integrated in a central computer. In a further embodiment the physical processor cores are distributed over different computers connected to each other via a network (Refer to Para. [0054]-[0056]).
14.	Regarding claim 14, Alonso discloses:
	 A computer-readable storage medium having a computer program product as claimed in claim 13 (Refer to Para. [0054]-[0056]).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso in view of Kubota (US PG Pub: 2015/0195091).
Regarding claim 3, Alonso teaches the method as claimed in claim 1 but does not specifically teaches wherein the control model is present in the data container in encrypted form and is at least partly decrypted by the technical system.   
	Kubota teaches wherein the control model is present in the data container in encrypted form and is at least partly decrypted by the technical system (e.g., In the third party modeling software, the partially encrypted model is imported and then inserted using the unencrypted interface part within the product model. Then the secure part of the partially encrypted component model is decrypted. Alternatively, the component model may be decrypted before insertion. Decryption within the modeling software in the third party which corresponds to the owner modeling software allows the information to stay confidential within the software itself and not be released to the third party. After the simulation is executed, (or before or during execution) the restriction is applied, for example so that results which could allow unwanted disclosure of properties of the component remain confidential) (Para. [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Alonso and Kubota before him/her, to modify the teachings of Alonso to include the teachings of Kubota with the motivation to provide a pre-meshed model to the third party, which model is however encrypted to retain confidential information and restricted (concealed) to allow simulation data to remain invisible to the third party (Kubota: Para. [0016]).
17.	Regarding claim 4, Alonso teaches the method as claimed in claim 1 but does not specifically teaches wherein the control model is encoded and/or encrypted in such a way that derivation of a model structure of the control model on the basis of parts of the control model, 
	Kubota teaches wherein the control model is encoded and/or encrypted in such a way that derivation of a model structure of the control model on the basis of parts of the control model, which parts are decoded and/or decrypted in order to execute the control model, is prevented or made difficult (e.g., Similarly, FIG. 7 shows the third party apparatus with a corresponding decryption and a modelling functionality. The importer imports the partially encrypted component model including the restriction. Insertion tool 60 inserts the component model within the product model with help from the interface part for positioning. Decrypter 70 decrypts the secure part within the software only in order to run the simulation. Simulator 80 is able to execute the simulation and apply the restriction) (Para. [0080]).
18.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso in view of Ushiku (US PG Pub: 2005/0246530).
19.	Regarding claim 5, Alonso teaches the method as claimed in claim 1 but does not specifically teaches wherein the control model in the data container is provided with a digital signature, the digital signature is checked, and the control model is executed depending on the result of the check. 
	Ushiku teaches wherein the control model in the data container is provided with a digital signature, the digital signature is checked, and the control model is executed depending on the result of the check (e.g., That is to say, compatible machine information includes a list of model identification information wherein the indicated models can execute the program. A range of particular serial numbers are specified for some models in this information. The above example shows that models with serial numbers 1000 and more for Model A, models of Model B, and In the confirmation method, control unit 1050 checks the passed character string and returns the result. For example, if the model is able to execute the program, control unit 1050 returns the encrypted digital signature of the manufacturer of the electronic equipment. Otherwise, it returns null value. Information used for the confirmation is not limited to model identification information and serial number. Either model identification information or serial number may be used or a predetermined character string may be used for the confirmation. If a predetermined character string is used in the confirmation method, control unit 1050 determines whether the passed character string matches a predetermined character string, and returns the determination) (Para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Alonso and Ushiku before him/her, to modify the teachings of Alonso to include the teachings of Ushiku with the motivation to provide a method for confirming software by extracting a confirmation module for confirming software from the software, and determining whether a confirmed result from the confirmation module extracted at the extracting step is correct or not (Ushiku: Para. [0017]).
20.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso in view of Behrendt (US PG Pub: 2008/0216050).
21.	Regarding claim 9, Alonso teaches the method as claimed in claim 1 but does not specifically teaches wherein a plurality of runtime environment-specific adapters are each assigned to a runtime environment in order to adapt execution modules to the assigned runtime environment, in that environment information regarding a runtime environment of the technical system is acquired, in that, depending on the acquired environment information, an adapter 
	Behrendt teaches wherein a plurality of runtime environment-specific adapters are each assigned to a runtime environment in order to adapt execution modules to the assigned runtime environment, in that environment information regarding a runtime environment of the technical system is acquired, in that, depending on the acquired environment information, an adapter assigned to the runtime environment of the technical system is selected, and in that the selected execution module is coupled to the runtime environment via the selected adapter (e.g., Connected to the standard container 20 via respective application programming interfaces are container adapters 22, 24 and 26 which are all functional components, programmed to connect between the above mentioned standard container and a respective one of different runtime environments 8A . . . 8E) (Para. [0048], Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Alonso and Behrendt before him/her, to modify the teachings of Alonso to include the teachings of Behrendt with the motivation to provide a method and system for accessing a resource implemented in a computer network, wherein a plurality of different runtime environments exist used by either one of the resources or by a systems management application accessing one of the resources, wherein the different runtime environments require the usage of a web service resource framework comprising a plurality of respective different, runtime-specific web service standards (Behrendt: Para. [0001]).
22.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso in view Behrendt, and further in view of Vadapandeshwara (US PG Pub: 2017/0115964).
Regarding claim 10, the combination of Alonso and Behrendt teaches the method as claimed in claim 9 but does not specifically teaches wherein the selected adapter provides capability information regarding capabilities of the runtime environment of the technical system, and depending on the capability information, compatibility of the control model with the runtime environment is checked and the control model is executed depending thereon. 
	Vedapandeshwara teaches wherein the selected adapter provides capability information regarding capabilities of the runtime environment of the technical system, and depending on the capability information, compatibility of the control model with the runtime environment is checked and the control model is executed depending thereon (e.g., Block 410 may also include identifying the analytical model from a group of existing analytical models that is to be submitted for execution. The model may be identified from a user input via the user interface, and then the method includes retrieving the model from a database or other storage location that stores the identified model. As previously explained, the analytical model includes analytical expressions that are defined using a format that is not compatible with the runtime environment) (Para. [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having combined teachings of Alonso, Behrendt and Vedapandeshwara before him/her, to modify the combined teachings of Alonso and Behrendt to include the teachings of Vedapandeshwara with the motivation to allow for any statistical runtime environment to be used for executing an analytical model (Vedapandeshwara: Para. [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.